
	
		II
		110th CONGRESS
		2d Session
		S. 3135
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2008
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to provide
		  for the establishment of a production incentive fee for nonproducing
		  leases.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Outer Continental Shelf Production
			 Incentive Fee Act.
		2.Production
			 Incentive FeeSection 8 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the
			 end the following:
			
				(q)Production
				incentive fee
					(1)EstablishmentNot
				later than 180 days after the date of enactment of this subsection, the
				Secretary shall establish, by regulation, a fee for any nonproducing oil or gas
				leases on outer Continental Shelf land in the Gulf of Mexico that are in effect
				on the date of enactment of this subsection.
					(2)AmountThe
				amount of the fee established under paragraph (1) shall be at a rate
				established by the Secretary by regulation, but shall be not less than $5 per
				acre per year.
					(3)Assessment and
				collectionThe Secretary shall assess and collect the fee
				established under paragraph (1) on an annual basis, in accordance with
				procedures established by the Secretary by regulation.
					(4)DispositionNotwithstanding
				section 9, any amounts collected under paragraph (3) shall be—
						(A)available to the
				Secretary of the Interior for use in accordance with the
				Land and Water Conservation Fund Act of
				1965 (16 U.S.C. 460l–4 et seq.); and
						(B)treated as
				offsetting
				receipts.
						.
		
